Bell, Chief Judge.
This is a slip and fall personal injury suit in which defendant’s motion for summary judgment was granted. Plaintiff alleged in her complaint that defendant’s parking lot was negligently designed and maintained *204which caused her injury. At her deposition plaintiff testified that she parked her car at defendant’s parking lot and entered the defendant’s clinic. On leaving the clinic and returning to her parked vehicle she slipped and fell but did not see anything that would cause her to fall but she did, while on the ground, smell the odor of oil or gasoline. An eyewitness to the fall observed another vehicle in the lot and gasoline was dripping from its tank. He testified that plaintiff fell in this puddle of gasoline. There was no evidence shown that defendant was placed on any notice of the leaking gasoline. The lot was built on an incline. There was no evidence of any other "defects” in the parking area. Held:
Argued September 22, 1976
Decided October 26, 1976.
Lawrence P. Martino, Joel M. Merren, for appellant.
Dennis, Corry & Webb, Dennis J. Webb, for appellee.
Constructing a parking lot on an incline does not constitute negligence. See Sanders v. Jefferson Furniture Co., 111 Ga. App. 59 (140 SE2d 550). The evidence would authorize a finding that the leaking gasoline was the cause of the fall, a condition of which defendant was not aware. Awareness of the defect either actual or' constructive is an essential of recovery. Food, Fair v. Mock, 129 Ga. App. 421 (199 SE2d 820). Plaintiff admits that she did not know what caused her to fall. Under these facts there is no basis for liability. A judgment for defendant was demanded.

Judgment affirmed.


Clark and Stolz, JJ., concur.